*423In an action, inter alia, to recover misappropriated corporate funds, the defendant appeals (1), by permission, from an order of the Supreme Court, Queens County (Taylor, J.), dated June 4, 2003, which, upon a decision dated May 6, 2003, and upon a so-ordered stipulation dated October 1, 2002, inter alia, sua sponte, directed it to pay certain expenses, and (2) from an order of the same court dated June 24, 2003, which denied its motion to vacate the so-ordered stipulation and, in effect, to vacate the order dated June 4, 2003.
Ordered that the orders are affirmed, with one bill of costs.
Inasmuch as the defendant failed to demonstrate that the so-ordered stipulation was invalid by reason of fraud, collusion, mistake, accident, or other cause sufficient to invalidate a contract, its efforts to vacate the stipulation and the order dated June 4, 2003, which was based upon the stipulation are unavailing (see Hallock v State of New York, 64 NY2d 224, 230-231 [1984]). Accordingly, we affirm. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.